     Case 3:18-cv-01792-BTM Document 41 Filed 12/11/20 PageID.423 Page 1 of 2



 1 Derek W. Kaczmarek (AZ Bar No. 012792)

 2 Admitted Pro Hac Vice (Doc 11)
   KACZMAREK & JOJOLA PLLC
 3 10229 North 92nd Street, Suite 103
   Scottsdale, AZ 85258
 4 (602) 899-6200

 5 derek@kjtaxlaw.com
   Attorneys for Petitioner Donn Vickrey
 6

 7
                        IN THE UNITED STATES DISTRICT COURT

 8                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 9   Donn Vickrey,                                     Case No. 3:18-cv-01792-BTM

10                        Petitioner,                  NOTICE AND STIPULATION
11   vs.                                               REGARDING POTENTIAL
                                                       SETTLEMENT AND SUMMARY
12   Internal Revenue Service,                         JUDGMENT BRIEFING
13                        Respondent.

14

15

16         Petitioner Donn Vickrey and Respondent Internal Revenue Service, each by their
17 counsel of record, hereby give notice of their intent to resolve Count II of the Second

18 Amended Petition (Doc 23) filed December 14, 2018, for injunctive relief as to a specific

19 Freedom of Information Act (“FOIA”) Request.

20         The parties anticipate a determination of whether the action is resolved by
21 agreement no later than December 18, 2020.

22         In the interest of preservation of the Court’s resources and those of the Parties, the
23 Parties stipulate and request that the briefing on and submission of the Motion for

24 Summary Judgment filed by Respondent on November 13, 2020 (Doc 40), be amended as

25 follows:

26         1.     Any Response to the IRS’s Motion for Summary Judgment shall be filed on
27         or before December 24, 2020,
28         2.     Any Reply in support of the IRS’s Motion for Summary Judgment shall be

                                                   1
      Case 3:18-cv-01792-BTM Document 41 Filed 12/11/20 PageID.424 Page 2 of 2



 1         filed on or before January 8, 2021, and
 2         3.     The IRS’s Motion for Summary Judgment shall be set for a hearing on
 3         January 15, 2021, at which time the Court will take the MSJ under submission,
 4         subject to the Court’s policy that no personal appearances will be required on that
 5         day, and no oral argument will be heard unless the Court orders otherwise. If any
 6         Party believes oral argument is necessary, that Party will file a separate request for
 7         oral argument.
 8         STIPULATED AND REQUESTED on December 11, 2020:
 9                                             Petitioner Donn Vickrey by:
10
                                               /s/ Derek W. Kaczmarek
11                                             Derek W. Kaczmarek
                                               Attorney for Petitioner Donn Vickrey
12

13
                                               Respondent Internal Revenue Service by:
14

15
                                               /s/ Kieran Carter (with permission)
                                               Kieran Carter (VA Bar No. 81953)
16                                             Trial Attorney, Tax Division
                                               US Department of Justice
17                                             P.O. Box 224, Ben Franklin Station
18                                             Washington, D.C. 20044
                                               (202) 598-7821
19                                             Kieran.O.Carter@usdoj.gov
                                               Attorney for Respondent Internal Revenue
20
                                               Service
21
                                       Certificate of Service
22

23        I hereby certify that on this December 11, 2020, I electronically filed this pleading
   with the Clerk of the Court using the CM/ECF system, which will in turn serve notice of
24 the same to the following:

25
     Kieran O. Carter at Kieran.O.Carter@usdoj.gov.
26

27                                             /s/ Derek W. Kaczmarek
28


                                                  2
